DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the Abstract should be a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “steam introduced from the outside at each stage which collides with the turbine blades” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 “to drive by” should be “to be driven by”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 3 “formed of a plurality” should be “formed by a plurality”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 7 the reference to “the blade” is confusing because there is no antecedent basis for “the blade” and because it is believed that each of the closed impellers would have a plurality of blades. The reference to “the blade” in line 9 is similarly confusing.
	Claim 2 is vague and indefinite because in lines 2 thru 4 the limitation setting forth “each of the plurality of sections is a part until the charge gas flows into and is discharged from the compression unit” (i.e. the while compressor including the sections). This is confusing because it is unclear if “a part” has a meaning similar to “separated” and if this is the meaning it does not seem to agree with the rest of the limitation.
	In claim 5 there is no antecedent basis for “the same shaft of the compression unit” in lines 2 and 3.
	Claim 5 is also vague and indefinite because in lines 5 and 6 the limitation setting forth that steam is introduced “from the outside at each stage” is confusing because there is no antecedent basis or reference frame for “the outside”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a compressor train comprising a steam turbine driving a compression unit having a plurality of compression stages including a closed impeller at each stage, as claimed; wherein an outer diameter of the blade of the closed impeller at least at an initial stage of 10the plurality of compression stages is 1,400 to 1,800 mm, a maximum operating peripheral speed of the blade of the closed impeller at the initial stage at an outermost diameter position is 350 to 400 m/s, and an output of the charge gas compressor train is 100 to 140 MW.

	The closest prior art references are summarized below:
	Carmone et al (USPAP 2018/0238236, cited by applicant) discloses a compression train having a steam turbine driving a plurality of compression stages with closed impellers for an ethylene plant; further the gas between stages is cooled as required by claim 2.
	Giuseppe et al (JP 2018150930A) discloses a steam driven turbine driving a multi-stage compression unit having closed impellers which have a rotor tip maximum peripheral speed of 380 m/s at one of the compression stages.
	Shi (CN 107061311 A) discloses a multi-stage compressor unit with a plurality of closed impellers stages having impeller diameters of 1100-1200mm (as opposed to 1400-1800mm in the claimed invention.
Baracco et al (WIPO 2018/206102) discloses an impulse type steam turbine driving a rotary compressor.
Iurisci et al and Isosaki et al disclose centrifugal compression units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
June 3, 2022